Exhibit 10.3

SETTLEMENT AGREEMENT

        This SETTLEMENT AGREEMENT (this “Agreement”) is made as of October 26,
2009 by and among SUNRISE SENIOR LIVING INVESTMENTS, INC., a Virginia
corporation (“SSLI”), SUNRISE SENIOR LIVING, INC., a Delaware corporation
(“SSL”), FOUNTAINS SENIOR LIVING HOLDINGS, LLC, a Delaware limited liability
company, formerly known as Sunrise IV Senior Living Holdings, LLC (“Borrower”),
SUNRISE SENIOR LIVING MANAGEMENT, INC., a Virginia corporation (“Sunrise
Manager”), US SENIOR LIVING INVESTMENTS, LLC, a Delaware limited liability
company (“Investor Member”), and HSH NORDBANK AG, NEW YORK BRANCH, as
Administrative Agent for Lenders (“Administrative Agent”).

        Reference is made to each of the following agreements:

        (a) that certain Operating Deficits Agreement dated as of June 30, 2005
between SSL and Administrative Agent (the “ODA”);

        (b) that certain Membership Interest Pledge and Security Agreement
(Sunrise Senior Living Investments, Inc.) dated as of June 30, 2005 between SSLI
and Administrative Agent (the “Membership Interest Pledge”); and

        (c) that certain Common Terms Agreement dated as of June 30, 2005, as
amended by that certain First Amendment to Common Terms Agreement dated as of
December 22, 2005 by and among Borrower, SSL, Administrative Agent, certain
lenders party thereto, and certain other parties as described therein (the
“Common Terms Agreement”);

in each case as such agreements have been heretofore amended, restated,
supplemented or otherwise modified (and collectively with all other documents
executed in connection with the financing evidenced by the Common Terms
Agreement and the Loan Agreement (as hereinafter defined), the “Documents”).

        The parties hereto wish, upon the occurrence of certain events, to
release SSLI, SSL, Sunrise Manager, Administrative Agent, as Administrative
Agent for Lenders, and Lenders from all of their respective obligations under
the Documents (the “Mutual Release”). This Agreement evidences the foregoing
agreement of the parties to document the conditions to and the operation of the
Mutual Release.

A.    Each of the parties hereto acknowledges and agrees that upon the making or
waiver of the Required Payments and Events set forth in Annex I hereto (the
“Required Payments & Events”), each of the Sunrise Release Events set forth in
Annex II hereto (the “Sunrise Release Events”) shall, without any further action
on the part of any person, be deemed to have concurrently occurred. The date on
which all of the Required Payments and Events have occurred or have been waived
is herein referred to as the “Closing Date”. The parties hereto hereby waive all
other conditions precedent required by the Documents for any of the Sunrise
Release Events to occur (including, without limitation, any requirement for
prior notice). Any other provision of the Documents which would otherwise
prohibit, limit or condition the occurrence of the Sunrise Release Events is
hereby waived to the extent necessary to permit the Sunrise Release Events to
occur as set forth herein. Administrative Agent hereby confirms that it is
executing this

--------------------------------------------------------------------------------

Agreement in its capacity as Administrative Agent for the Lenders, pursuant to
and in accordance with the terms of that certain Acquisition and Construction
Loan Agreement dated as of June 30, 2005, as amended and restated by that
certain Amended and Restated Acquisition and Construction Loan Agreement dated
as of December 22, 2005 by and among Borrower, Administrative Agent and the
Lenders (as so amended and restated, the “Loan Agreement”), and the Lenders have
consented to this Agreement.

B.    Upon the occurrence of the Closing Date, (i) the Administrative Agent, in
its capacity as Administrative Agent for the Lenders, agrees to deliver to SSLI
and SSL a release in the form attached hereto as Annex III(a) (the “Sunrise
Release”) and (ii) SSLI and SSL agree to deliver a release to Administrative
Agent and Lenders in the form attached hereto as Annex III(b) (the
“Agent/Lenders Release”; the Agent/Lenders Release together with the Sunrise
Release, collectively, the “Releases”). Notwithstanding anything contained
herein to the contrary, the mutual execution and delivery of the Releases shall
constitute an irrevocable confirmation that all of the Required Payments &
Events have occurred or been waived and that the Closing Date has occurred. In
addition, upon and after the Closing Date, SSLII is authorized, where permitted
by applicable law, to file a UCC-3 termination statement and other similar
termination statements in respect of the released lien(s) and security
interest(s), including, without limitation, the financing statement attached as
Annex IV hereto.

C.    Upon the occurrence of a Closing (as such term is defined in that certain
Master Operations Transfer Agreement dated as of the date hereof among Sunrise
Manager, Borrower and Watermark Retirement Communities, Inc. (“Watermark”) (the
“OTA”)) of each Facility (as such term is defined in the Loan Agreement), the
Administrative Agent, in its capacity as Administrative Agent for the Lenders,
agrees to deliver to Sunrise Manager, a release in the form attached hereto as
Annex III(c) (the “Manager Release”) related to each Facility which is the
subject of such Closing. In connection with the foregoing, Administrative Agent
hereby consents to the various parties entering into the OTA and that certain
Amendment to Master Owner/Manager Agreement, dated as of the date hereof among
Borrower, Investor Member and Sunrise Manager (the “MOMA Amendment”).
Furthermore, that certain Manager’s Agreement and Consent to Assignment dated as
of June 30, 2005 made by Sunrise Manager for the benefit of Administrative Agent
is hereby amended by deleting Section 3 thereof in its entirety and replacing it
with the following:

       “3.       The Manager agrees that fees of the Manager shall be paid to
the Manager only as         provided in the Management Contracts, subject to the
provisions of that certain         Amendment to Master Owner/Manager Agreement,
dated as of October 23, 2009         by and among Borrower, US Senior Living
Investments, LLC and Manager.” 


D.    This Agreement may be executed in any number of counterparts and in
separate counterparts, each of which shall be deemed to be an original and all
of which taken together shall constitute the same agreement.

E.    THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICT OF LAWS

2

--------------------------------------------------------------------------------

PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
hereof.

                                                               
                                                               SUNRISE SENIOR
LIVING INVESTMENTS, 
                                                               INC., a Virginia
corporation

                                                               By: /s/ Anne H.
Stuart 
                                                                     Name: Anne
H. Stuart
                                                                     Title: Vice
President

                                                               SUNRISE SENIOR
LIVING, INC., a Delaware 
                                                               corporation

                                                               By: /s/ D.
Gregory Neeb 
                                                                     Name: D.
Gregory Neeb
                                                                     Title:
Chief Investment Officer

                                                               SUNRISE SENIOR
LIVING MANAGEMENT, 
                                                               INC., a Virginia
corporation

                                                               By: /s/ Anne H.
Stuart
                                                                     Name: Anne
H. Stuart
                                                                     Title: Vice
President

[signature continue on the following page]

--------------------------------------------------------------------------------

                                                               FOUNTAINS SENIOR
LIVING HOLDINGS, 
                                                               LLC, a Delaware
limited liability company

                                                               By: US Senior
Living Investments, LLC, its Sole 
                                                               Member

                                                               By: /s/ Jill A.
Russo 
                                                                     Name: Jill
A. Russo
                                                                     Title: Vice
President

                                                               US SENIOR LIVING
INVESTMENTS, LLC, a 
                                                               Delaware limited
liability company

                                                               By: /s/ Jill A.
Russo 
                                                                     Name: Jill
A. Russo
                                                                     Title: Vice
President

[signature continue on the following page]

--------------------------------------------------------------------------------

                                                               HSH NORDBANK AG,
NEW YORK BRANCH, 
                                                               a German banking
corporation acting through its New York 
                                                               Branch, as
Administrative Agent and Lender

                                                               By: /s/ Oliver
Schenkenberg
                                                                    
Name: Oliver Schenkenberg
                                                                     Title: Vice
President

                                                               By: /s/ Gregory
J. Nuber
                                                                     Name:
Gregory J. Nuber 
                                                                     Title:
Senior Vice President

[no further signatures]

--------------------------------------------------------------------------------